UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1664



ARASH MIRSHOKRAEI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-535-498; A95-536-000)


Submitted:   November 18, 2005           Decided:   December 12, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aria Shariati, SHARIATI & ASSOCIATES, Washington, D.C., for
Petitioner.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Steve R. Matheny, Assistant United States Attorneys,
Raleigh, North Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Arash   Mirshokraei,         a    citizen   and   native    of    Iran,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order dismissing the appeal from the immigration judge’s order

denying his application for asylum, withholding from removal and

withholding under the Convention Against Torture.                   We deny the

petition for review.

            At the merits hearing, the immigration judge sustained

the Government’s objection and refused to accept certain documents

Mirshokraei and his wife submitted in support of their applications

for relief because the translations were not in compliance with 8

C.F.R. § 1003.33 (2005).       The Board upheld this ruling and we find

no error.

            There is no support for the argument that the United

States Citizenship and Immigration Service had a pattern and

practice of accepting documents at an immigration hearing that were

not   translated    pursuant    to   §       1003.33.   We    further   find    the

Government did not waive this objection.

            Accordingly,   we    deny        the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                PETITION DENIED




                                     - 2 -